Citation Nr: 1511631	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-50 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether there is clear and unmistakable error (CUE) in a March 5, 1985 rating decision in reducing the rating assigned for the sensitive scar, donor site, left iliac bone.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini

INTRODUCTION

The Veteran served on active duty from May 1977 to April 1978. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) with regard to the issue noted as being on appeal.   

In October 2011, the Board, in pertinent part, found that the March 1985 rating decision was not the product of CUE.  The Veteran appealed the October 2011 decision to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  Pursuant to a September 2012 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the issue to the Board for further development.  Thereafter, in November 2014, the Board again denied the Veteran's claim.  

(Parenthetically, also in the November 2014 decision the Board remanded the claim of service connection for diabetes mellitus, as well as the issue of whether a July 1993 rating decision was the product of CUE for failure to assign an effective date earlier than September 26, 1982 for the allowance of a 100 percent rating for neurotic depressive reaction and for failing to grant special monthly compensation due to being housebound.  Both issues remain in remand status and will be the subject of a separate Board decision.)

In January 2015, the Board vacated its November 2014 decision with respect to its denial of the issue of whether there was CUE in the March 1985 rating decision that reduced the rating assigned for the Veteran's sensitive scar, donor site, left iliac bone.  Following the Court's September 2012 remand order, neither the Veteran nor his representative apparently were provided an opportunity by the Board to submit additional evidence or argument.  Thereafter, in January 2015, the Board issued the Veteran and his representative a letter for that purpose.  Later in January 2015, the Board received additional argument from the Veteran.  In February 2015, the Veteran's representative submitted additional argument per an Appellant's Brief.  

Finally, the Board notes, as had been previously reported in the November 2014 Board decision, that the RO restored a 10 percent rating retroactively to November 1, 1980 for the Veteran's service-connected residuals of a fracture of the right zygoma with hypertrophic rhinitis.  


FINDINGS OF FACT

1.  The March 5, 1985 rating decision that reduced the rating assigned for the Veteran's sensitive scar, donor site, left iliac bone, is final.  

2.  The March 5, 1985 rating decision reduced the assigned rating for the Veteran's service-connected sensitive scar, donor site, left iliac bone, from 10 to 0 percent, effective January 21, 1985.  This reduction did not result in a reduction in the Veteran's overall disability rating. 

3.  The March 5, 1985 rating decision's reduction of the assigned rating for service-connected sensitive scar, donor site, left iliac bone, was consistent with the evidence then of record and law in effect at that time.   

4.  To the extent there may have been any error in the March 5, 1985 rating decision's reduction of the assigned rating for service-connected sensitive scar, donor site, left iliac bone, the record does not show that had it not been made, it would have manifestly changed the outcome and it is not absolutely clear that a different result would have ensued. 




CONCLUSION OF LAW

The March 5, 1985 rating decision's reduction of the rating assigned for the sensitive scar, donor site, left iliac bone, was not the product of CUE.  38 C.F.R. § 3.105 (2014); Russell v. Principi, 3 Vet. App. 310 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes at the outset that, as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, neither the duty to notify nor the duty to assist provisions applies to claims of CUE in prior Board decisions or in prior rating decisions.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001). 

With respect to the aforementioned February 2011 hearing, the Board acknowledges that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, in the February 2011 hearing the VLJ did accurately note the nature of the claim on appeal for CUE in the March 1985 rating decision and asked questions to clarify the Veteran's contentions regarding his appeal.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claim on appeal.  In addition, claims of CUE are based upon evidence that was of record at the time of the decision in question.  As such, there is no evidence the VLJ could suggest that the Veteran submit in this case.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the February 2011 hearing regarding this claim.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

II. Finality of the March 5, 1985 Rating Decision

The Veteran was granted service connection and assigned a 10 percent evaluation for sensitive scar, donor site, left iliac bone.  The award was effective April 5, 1978.  

In November 1984, the Board, inter alia, remanded the Veteran's claim on appeal for entitlement for a total disability rating based on individual unemployability (TDIU).  In doing so, the Board's remand instructions included a request to have all the Veteran's service-connected disabilities medically evaluated.  On VA examination in January 1985, the Veteran's donor site scar was found, among other things, to be nontender.  

Thereafter, in a March 5, 1985 rating decision, the RO noted improvement in the donor site scar per the January 1985 VA examination and reduced the 10 percent disability rating to 0 percent (non compensable).  The reduction was effective January 21, 1985.  

In a March 7, 1985 supplemental statement of the case (SSOC), the Veteran was provided notice of what had been decided in the March 5, 1985 rating decision.  In particular, in a section entitled "Summary of Evidence and Adjudicative Actions," it was noted:

The 10 percent evaluation which had previously been assigned for the residuals of the donor site of the left ilium was reduced to a non-compensable evaluation based on latest examination.  This does not result in a change in the combined 70 percent evaluation assigned the veteran's service[-]connected disabilities.  

Additionally, clinical findings from the January 1985 VA examination, to include those related to evaluation of the donor site scar, were also reported.  Otherwise, the March 7, 1985 SSOC noted the following decision: "Entitlement to an increased evaluation of service connected back condition is not warranted.  Entitlement to a [TDIU] is not established."  

Following the March 5, 1985 rating decision and the March 7, 1985 SSOC, the Veteran was sent a notice letter, dated March 14, 1985.  The letter identified that the Veteran's disability compensation award had been amended.  The monthly monetary rates as well as their effective dates were identified.  Additional information was provided with respect to the Veteran's dependents and also that adjustments to the Veteran's award was made due to legislative changes.  The Veteran was also provided his appellate rights.  Otherwise, a VA Form 21-8764 (Disability Award Attachment Important Information) was noted as the only enclosure.  The four-page March 5, 1985 rating decision and code sheet (VA Form 21-6796b) was not identified as having been enclosed.  A review of the VA Form 21-6796b does not appear to reflect that a copy of the rating decision and code sheet was sent to the Veteran.  

On April 18, 1985, the RO received a statement from the Veteran dated April 8, 1985.  The statement was identified as the Veteran's response to the March 7, 1985 SSOC.  In it, the Veteran noted, "No, I do not agree to the decision of the Supplemental Statement of the Case report."  The Veteran's statement reflected arguments related to the disability rating for his back as well as the claim for a TDIU.  No comment was made by the Veteran to the reduction in his donor site scar of the left iliac bone rating.  

In a subsequent April 1985 VA Form 646 (Statement of Accredited Representative in Appealed Case), the Veteran's representative did not reference the March 1985 rating reduction.  In a later April 1985 Informal Hearing Presentation, the Veteran's representative sitting in Washington, DC, referenced the March 1985 rating decision and the reduction of the Veteran's donor scar rating, but did not otherwise infer or state that he was in disagreement with such action by the RO.   

Ordinarily, as a matter of law, if a claimant fails to appeal from an RO decision concerning a claim, the decision becomes final.  Only a final RO rating decision can be challenged on the basis of CUE.  Otherwise, when VA fails to notify a claimant of the right to appeal an RO decision, the decision does not become final and remains pending.  AG v. Peake, 536 F.3d 1306, 1310 (Fed. Cir.2008) (holding that the challenged 1985 RO decision never became final because VA failed to notify the appellant of his right to appeal that decision).  At the time of the March 5, 1985 rating decision, 38 C.F.R. § 3.103 imposed a notice duty on VA.  The regulation required that: 

The claimant will be notified of any decision affecting the payment of benefits or granting relief.  Notice will include the reason for the decision and the date it will be effectuated as well as the right to a hearing subject to paragraph (c) of this section.  The notification will also advise the claimant of his right to initiate an appeal by filing a Notice of Disagreement which will entitle him to a Statement of the Case for his assistance in perfecting his appeal.  Further, the notice will advise him of the periods in which an appeal must be initiated and perfected.  

38 C.F.R. § 3.103(e) (1984).

Notwithstanding a less than clear March 14, 1985 RO notice letter, the Board concludes, based on the evidence above, that the Veteran and his representative were on notice of the March 5, 1985 rating decision and the reduction from 10 percent to 0 percent of the sensitive scar, donor site, left iliac bone.  In particular, the Veteran, based on his April 8, 1985 statement, is noted as having reviewed the March 7, 1985 SSOC.  The March 7, 1985 SSOC, as noted above, contained a discussion of the action taken by the RO in its March 5, 1985 rating and the basis for such action (i.e. January 1985 VA examination).  Likewise, the Veteran's representative, in the above April 1985 Informal Hearing Presentation, referenced the reduction for the donor site scar.  

With that said, the Board does not find that the Veteran's April 8, 1985 statement may be construed as a notice of disagreement (NOD) with the March 5, 1985 reduction of his sensitive scar, donor site, left iliac bone disability rating.  While, as the Veteran has argued, he disagreed with the "decision" of the SSOC, the decision pertained only to the issues for a higher rating for the service-connected back disability and for a TDIU.  Otherwise, the Veteran's statement/argument did not reference the reduction of his sensitive scar, donor site, left iliac bone rating.  Likewise, argument presented from the Veteran's representatives in April 1985 did not imply or indicate disagreement with the March 5, 2005 rating and the reduction action taken by the RO.  

The Board is aware that in its August 1985 decision, it mistakenly reported that the Veteran was in receipt of a 10 percent disability rating for his service-connected sensitive scar, donor site, left iliac bone.  Additionally, the RO mistakenly reported for a number of years after the August 1985 Board decision that a 10 percent rating remained in effect for the sensitive scar, donor site, left iliac bone.  In particular, rating code sheets dated in July 1993 and August 1995 reported an award of a 10 percent rating for the Veteran's sensitive scar, donor site, left iliac bone.  While a rating code sheet dated in February 2000 identified a non compensable (0 percent) rating for the donor site scar, a September 2001 letter from the RO to the Veteran identified that the Veteran remained in receipt of a 10 percent disability rating for his for service-connected sensitive scar, donor site, left iliac bone.  It was not until subsequent rating code sheets dated in November 2004 and December 2005, that a 0 percent rating was properly reported for the service-connected sensitive scar, donor site, left iliac bone.  The Board apologizes to the Veteran and regrets any confusion these incorrect reportings may have caused him.  Nonetheless, as discussed above, the March 7, 1985 SSOC, which the Veteran reviewed and commented on, clearly identified that the Veteran's rating for the sensitive scar, donor site, left iliac bone was reduced.  The reduction was also referenced by the Veteran's representative in the April 1985 Informal Hearing Presentation.  
 
Therefore, as the March 5, 1985 rating decision and the reduction of the disability rating for the service-connected sensitive scar, donor site, left iliac bone was not appealed, the Board finds the March 5, 1985 rating decision as to that issue to be final.  

III.  CUE in March 5, 1985 Rating Decision

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).   

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). 

In order for there to be a valid claim of "clear and unmistakable error," there must have been an error in the prior adjudication of the claim.   Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  Errors that would not have changed the outcome are harmless.  By definition, such errors do not give rise to the need for revising the previous decision.   The words "clear and unmistakable error" are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was CUE must be based on the record and the law that existed at the time of the prior RO or Board decision.  Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); King v. Shinseki, 26 Vet. App. 433 (2014). 

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  CUE requires that error, otherwise prejudicial, must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228 (1991).  CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Merely to claim that there was CUE in a rating decision is not sufficient to raise the issue.  A claim of CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE. 

The March 5, 1985 rating decision concluded that a January 1985 VA examination had shown that the Veteran's scar at the donor site, left ilium was well-healed and non-tender.  The rating for the scar was reduced from 10 percent to 0 percent (non compensable) as of the date of the examination.  

As a general rule, VA must abide by specific procedural protections that apply when a Veteran's rating is reduced.  38 C.F.R. § 3.105(e).  At the time of the March 5, 1985 rating decision, the regulation provided that where the reduction in evaluation of a service-connected disability or employability status was considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance would be prepared setting forth all material facts and reasons.  The beneficiary would be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and would be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Generally, if additional evidence was not received within that period, a final rating action would be taken and the award would be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expired. 

As noted in the October 2011 Board decision, the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Stelzel v. Mansfield, 508 F.3d 1345 (2007) is of particular importance to this appeal.  That case dealt with a 1965 rating decision which granted service connection for one condition and reduced the rating for a second service-connected disability from 50 to 30 percent with the reduction being made effective retroactively.  However, despite the reduction, the Veteran's overall disability rating remained unchanged at 70 percent.  The Federal Circuit found that the 60-day notice provision contained in 38 U.S.C.A. § 3012(b)(6) (which is the controlling statute of 38 C.F.R. § 3.105) was not required, because the Veteran's overall disability was not reduced.  The Federal Circuit concluded that CUE was not made simply by reducing a disability rating, even if no notice was provided.  Id.  In other words, where through VA adjudication there is a reduction in rating for one service-connected disability, but the total level of payable compensation remains the same, then the due process provisions of 38 C.F.R. § 3.105(e) do not apply.  See also VAOPGCPREC 71-91 (Nov. 7, 1991).   

The Board observes, just as it did in the October 2011 decision, that the March 5, 1985 rating decision maintained the 50 percent rating for a neurotic depressive reaction and the 40 percent rating for the Veteran's back/spine disability.  Pursuant to 38 C.F.R. § 4.25 (1984), a 40 and 50 percent rating combine to 70 percent, regardless of whether or not an additional 10 percent rating is assigned.  As such, because the reduction from 10 percent to zero percent for the Veteran's sensitive scar, donor site, left iliac bone did not change his overall rating, the Board found that the RO did not commit error in reducing the disability rating by failing to provide the Veteran notice of the proposed reduction, or by making the reduction retroactively applicable.  In addition, the Board notes that the March 5, 1985 rating decision itself noted that this action would not result in a reduction of the Veteran's overall disability rating. 

The September 2012 JMR contended, however, that the Board's analysis pursuant to the Stelzel holding had failed to consider the impact of any future determination as to the propriety of the August 1980 reduction of Veteran's rating for rhinitis from 10 percent to a non compensable rating.  In pertinent part, it was noted that if the Veteran was successful in his appeal of the reduction of the rhinitis rating his rating for rhinitis at the time of the March 1985 rating decision would have been 10 percent rather than zero percent.  As a result, the Veteran's combined rating under 38 C.F.R. § 4.25 in March 1985 before the reduction of his rating for a sensitive scar would have been 80 percent.  Therefore, it was contended that the reduction of the scar rating from 10 percent to 0 percent would then have resulted in a reduction in compensation because the combined rating of 80 percent would have been reduced to 70 percent.  

As noted in the Introduction, the 10 percent rating for the Veteran's rhinitis was restored retroactive to the date of the reduction.  However, the Board reiterates that the law mandates that claims of CUE must be based upon the record that was in existence at the time the decision was made.  The 10 percent rating for rhinitis was not present or part of the record at the time of the March 5, 1985 rating decision.  As such, the Board is not permitted under the law to take this action into account.  

More importantly, if the Board were to take the action which resulted in restoration of the 10 percent rating for rhinitis into account, then it must take into account other actions that affected the Veteran's overall disability rating.  Specifically, actions which have resulted in the Veteran being in receipt of a combined schedular rating of 100 percent effective September 26, 1982, which is prior to the January 21, 1985, effective date of the reduction in the assigned rating for the sensitive scar, donor site, left iliac bone.  The Board notes that the actions which resulted in the combined schedular rating of 100 percent from September 1982 occurred prior to that which restored the 10 percent rating for rhinitis retroactive to the date of that reduction.  

Further, the Veteran was assigned a TDIU from April 1978 (the day following his separation from service) until the combined 100 percent schedular rating was in effect in September 1982.  To the extent it can be contended that the August 1980 rating decision's reduction of the assigned rating for rhinitis was an open and pending matter at the time of the March 5, 1985 rating decision, the same can be said for the issue of entitlement to a TDIU.  Indeed, entitlement to TDIU was noted in the March 5, 1985 rating decision, and subsequently allowed by the Board in an August 1985 decision.  

In view of the foregoing discussion, the Board finds that the March 5, 1985 rating decision's reduction of the assigned rating for the sensitive scar, donor site, left iliac bone, did not result in reduction of the Veteran's overall disability rating. 

The Board also finds that the March 5, 1985 rating decision's reduction of the assigned rating for service-connected sensitive scar, donor site, left iliac bone, was consistent with the evidence then of record and the law in effect at that time.  In pertinent part, at the time of the March 5, 1985 rating decision the Veteran's scar was rated under 38 C.F.R. § 4.118, Diagnostic Code 7805 (1984), which directed scars to be rated based on the limitation of function of the effected part.  Alternatively, a 10 percent rating could be assigned when a scar was superficial, and poorly nourished with repeated ulceration; or when a scar was superficial, tender and painful on objective demonstration.  38 C.F.R. § 4.118 , Diagnostic Codes 7803, 7804 (1984).  

The record reflects that the reduction was based on the findings of a VA examination in January 1985 at which the scar showed no evidence of infection, induration, or drainage.  The scar was noted to be healed without tenderness.  No functional limitation was noted to be caused by the scar.  As such, the medical evidence relied on by the RO in the March 5, 1985 rating decision justified the reduction as it was shown that the sensitive scar, donor site, left iliac bone was not poorly nourished or painful on objective demonstration.  Moreover, there was no indication that the scar caused any functional limitation.  In short, the evidence then of record reflected that the Veteran did not satisfy the schedular criteria in effect at that time for a 10 percent rating.  

The Board also finds that the March 5, 1985 RO rating reduction was consistent with 38 C.F.R. § 3.344(a) and (b) (1984).  These regulations apply to ratings that have continued for long periods at the same level (five years or more).  As noted above, the 10 percent rating for the Veteran's sensitive scar, donor site, left iliac bone had been in effect approximately seven years at the time of the March 5, 1985 rating decision (10 percent award effective April 5, 1978).  

Under 38 C.F.R. § 3.344(a) and (b), in effect at the time of the March 5, 1985 rating, the examination forming the basis for the reduction must be full and complete, and at least as full and complete as the examination upon which the rating was originally based; the record must clearly reflect a finding of material improvement; and, it must be reasonably certain that the material improvement found would be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995).  

In the present case, the RO's original award for the 10 percent rating was based on a physical examination of the scar site.  In the January 1985 VA examination, the examiner also performed a physical examination and reported: "There is a healed 5 1/2 inch scar along the line of the left posterior iliac crest with no evidence of infection, induration or tenderness."   In written argument associated with the record on appeal, the Veteran reported that the January 1985 VA examination " . . . specifically uses the word 'tenderness' to describe the [scar] which contradicts what the [RO] states in its 3/7/1985 [decision]."  The Board notes that the full quote from the January 1985 VA examiner to which the Veteran appears to be referring is referenced above and clearly notes ". . . no evidence of infection, induration or tenderness."  

Additionally, the evidence since the Veteran's January 1985 VA examination does not reflect the donor site scar to be tender or demonstrate other signs of disability.  (Parenthetically, the Board notes that the service-connected disability has been identified as "sensitive scar" based on the prior finding of the scar being tender, not necessarily on any current finding.)  Most recently, in a May 2006 VA scars examination, the donor site scar was found nontender and was not painful at the scar site or the tissues deep to the scar.  The scar was also noted as not being unsightly nor was it hypertrophic, fixed to underlying muscle or fascia, or did it prevent movement of the left hip.  The diagnosis was nontender, nondisabling, well healed scar from harvesting of bone, left posterior iliac crest.  The Board notes that post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated.  

To the extent the Veteran contends the evidence did warrant a 10 percent rating at the time of the March 5, 1985 rating decision, this appears to constitute no more than disagreement with the manner in which the RO weighed the evidence at the time of that rating decision.  It has long been held that a disagreement with how the evidence was weighed at the time of the prior decision cannot constitute CUE.  Further, inasmuch as the rating decision focused upon the findings of the January 1985 VA examination as opposed to other evidence in the record, the Federal Circuit held in Gonzalez v. West, 218 F.3d 1378  (Fed. Cir. 2000) that "absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination ... must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed."  The Federal Circuit explicitly rejected the view that all evidence must be discussed; i.e., that an adequate "review" of the record did not require an explanation in the RO decision of the impact or lack thereof of every piece of evidence of record. 

The Board is also mindful of the Veteran's argument that notwithstanding the RO's March 5, 1985 reduction, the Board reinstated the 10 percent rating per its August 1985 decision.  As noted above, it would appear from a current review of the evidence that the Board, at that time, mistakenly reported that the Veteran was in receipt of a 10 percent disability rating for his service-connected sensitive scar, donor site, left iliac bone.  Otherwise, the issue of a proper rating for the sensitive scar, donor site, left iliac bone was not then in appellate status.  As such, the Board would have no reason to consider/reinstate the 10 percent rating.  

In view of the foregoing, the Board finds that to the extent there may have been any error in the March 5, 1985 rating decision's reduction of the assigned rating for service-connected sensitive scar, donor site, left iliac bone, the record does not show that had it not been made, it would have manifestly changed the outcome and it is not absolutely clear that a different result would have ensued.  Therefore, the March 5, 1985 rating decision was not the product of CUE, and the benefit sought on appeal with respect to this claim must be denied. 

ORDER

Inasmuch as the March 5, 1985 rating decision's reduction of the rating assigned for the sensitive scar, donor site, left iliac bone, was not the product of CUE, the benefit sought on appeal is denied.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


